Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6-8,10-18 and 20-24  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It appears that the original disclosure does not have sufficient support for limitation of “a second prime mover to carry the device to the test contactor site, exert force on the device during thermal testing” as recited in amended claim 1, the limitations of  “wherein the second prime mover uses helium as a heat transfer medium to heat and cool the device’ as recited in claim 23 and the limitations of “wherein the second prime mover uses pressurized gas or liquid as a heat  therefore these limitations introduce new matters.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1,11-12,18  (insofar as understood0 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by  Wiesbock et al. (PG-PUB# 2016/0306008 A1).
	As to claim 1, 	Wiesbock et al disclose a  test handler system for conducting thermal testing of a device as shown in figure 2  comprising: a kit-less device handling system comprising a thermal soak plate (10) configured to receive the device and maintain an accurate position of the device; and a test  site (4a,4b) comprising; a first prime mover (4a) for placing the device on the thermal soak plate (10); and a second prime mover (4b) to carry the device to the test contactor site and move the device from the test site (4a,4b).
	 It is noted that the limitation of “exert force on the device during thermal testing” is not given any patentable weight since it is a new matter which does not have support in the original disclosure as mentioned in the previous paragraph #3.
	As to claim 11,  Wiesbock et al teach that the gaseous Nitrogen is used in soak plate (10) to cool the device under test. (see paragraph # 0083). 
	As to claim 12, it appears that the device in Wiesbock et al is integrated circuit (see paragraph# 0080).
	As to claim 18, it appears that the test handler system of Wiesbock et al is configured to conduct thermal testing of a plurality of devices.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10 and 13are rejected under 35 U.S.C. 103 as being unpatentable over  Wiesbock et al. (PG-PUB# 2016/0306008 A1) in view of Jung (KR#2002005276).
	As to claims 10 and 23, Wiesbock et al disclose a test handler system as mentioned in claim 1. Wiesbock et al mentioned that the soak area (10) is held in gaseous Nitrogen instead of Helium as a heat transfer medium to heat and cool the device.
	Jung teaches that it would have been well known in the art to use Helium as a heat transfer medium to heat and cool the device (see the abstract).
	It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Helium as taught by Jung as a heat transfer medium to heat and cool the device in the thermal soak plate of Wiesbock et al as an alternative gas for the purpose of cooling or heating the device quickly.  
As to claim 13, Wiesbock et al disclose a test handler system as mentioned in claim 1 comprises a thermal soak plate (10). However, Wiesbock et al do not explicitly mention about the thermal soak plate (10) having  a surface for maintaining a position of the device without mechanical structures. However, It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the the terhmal soak plate (10) would have a surface for the purpose of maintaining a position of the device without mechanical structures.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867